      Case 1:21-mj-00533-ZMF Document 12-6 Filed 08/10/21 Page 1 of 1




August 6, 2021


To Whom It May Concern:


I am writing to express my surprise that our friend Samuel Lazar is thought
to be a danger to anyone.
I have known Samuel and his family for many years we met in 1992.
We enjoyed our visits with them especially when they would tell us about
their greatest opportunity.
Leaving their communist country of Romania to come to America.
That meant everything to them and especially Samuel.
This is the country they loved, appreciated, and made their home.
Samuel has always been a passionate person and I have never known him
to be dangerous. He’s hard working and a loving God-fearing man.
Absolutely loves his country and always appreciative of the opportunities he
has here to make a better life for himself as well as his family.
I honestly believe he would not have been involved in any intentional
wrongdoing. He’s a law believer and active in supporting his local
community.


Thank you for your time.
Sincerely
Laurie Gadbois
74 Fortin Drive
Brooklyn, CT 06234
